United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1916
                                   ___________

Ray Armando Murillo,                   *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Liz and Stan Bail Bonds, Inc.; Stan    *
Wood,                                  *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: June 28, 2005
                                Filed: July 8, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ray Armando Murillo, a former Arkansas prisoner, appeals the district court’s1
dismissal of his 42 U.S.C. § 1983 action. Murillo claimed defendants violated his
civil rights by misusing and misplacing bond money that was sent to them for



      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendation of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
Murillo’s release. For reversal, he argues that the defendants are state actors because
they are licensed by the state.

       Upon a thorough review of the record and the parties’ briefs, we conclude that
dismissal was proper. The acts of receiving bail money and applying it to the bond
of a prisoner are not traditional government actions but rather, those of a private
citizen or corporation. Cf. Dean v. Olibas, 129 F.3d 1001, 1005-06 (8th Cir. 1997);
Landry v. A-Able Bonding, Inc., 75 F.3d 200, 204-05 (5th Cir. 1996). Moreover, the
licensing and regulation of bail bondsmen do not transform bail bondsmen into state
actors. See Blum v. Yaretsky, 457 U.S. 991, 1004-05 (1982); Bilal v. Kaplan, 904
F.2d 14, 15 (8th Cir. 1990).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-